EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


AMENDMENTS TO THE SPECIFICATION

The following heading and paragraph has been inserted beginning at page 1, line 1, (after the title):

RELATED APPLICATIONS

-- This application is a national phase application filed under 35 USC §371 of PCT Application No. PCT/GB2016/050873 with an International filing date of March 29, 2016 which claims priority of GB Patent Application 1506089.0 filed April 10, 2015 and EP Patent Application 152751 19.4 filed April 10, 2015. Each of these applications is herein incorporated by reference in its entirety for all purposes. –

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /MARK HELLNER/ Primary Examiner, Art Unit 3645